DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election of the following species in the reply filed on July 12, 2021 is acknowledged:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The applicant indicates that claims 1, 2, 4, and 15-26 are believed to read on the elected species.  Those claims are examined to the extent they read on the elected species.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
To expedite processing, the web-based eTerminal Disclaimer is strongly recommended.
Claims 1, 2, 4, and 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,421.746. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, claims in the patent reads in part as follows:

    PNG
    media_image2.png
    596
    404
    media_image2.png
    Greyscale

With respect to the elected species, both R1 ‘s may be phenyl groups which are aromatic ring systems with 6 aromatic ring atoms.  See patent claim 2.  R2 may be a heteroaromatic ring system in para position to the triazine group which has 5 to 15 aromatic ring atoms, which would include a carbazole group.  With respect to present claims 16-24, patent claims 9, 10, 12, and 13 are directed to an organic optoelectronic device.  With respect to present claim 26, patent claim 14 is directed to a method (process) for manufacturing (producing) an optoelectronic component.

Nevertheless, the presently elected species would be an obvious isomer of the compound claimed in the patent.
It would have been obvious for a compound, as claimed and elected in the present application, to have the carbazole group between the the cyano and triazine groups, as an obvious isomer, because both the present claims and the patent claims are directed to compounds for optoelectronic devices.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 1, 2, 4, and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kamamura (US 2016/0172601; see also, US 9,997,717).
The US 2016/0172601 reference is cited below.
With respect to claims 1, 2, 4, and 15-26, Kamamura teaches an organic molecule for an electroluminescent (optoelectronic) device and processes for making the same [Abstract].  The general formula may be the following:

    PNG
    media_image3.png
    374
    425
    media_image3.png
    Greyscale

Y31, Y35, and Y33 may be N to form a triazine group.  Y32 and Y34 may be a C-Ry with Ry as aryl group of 6 ring carbon atoms [0095], which would include phenyl groups.  Ar1 may be a heteroaryl group of 6 to 30 ring atoms [0096] which would include a carbazole group.  Ar2 may be a cyano group and Ar3 may be a heteroaryl group of 6 to 30 ring atoms [0097].  See also, particular examples with different moieties at p. 29, 46, 54, and 61 of the reference.
Kamamura does not appear to specifically teach the presently elected species.
Still, the teachings of the reference would include that elected species.
It would be obvious for a compound, as claimed and elected in the present application, to have the carbazole group between the the cyano and triazine groups, as an obvious isomer, because it is directed to electroluminescent (optoelectronic) devices.   “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR, 127 S. Ct. at 1739.  Obviousness only requires a reasonable expectation of success.  Droge, 104 USPQ 2d at 1379, 1380; and O’Farrell, 853 F.2d at 904.  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J MC GINTY/            Primary Examiner, Art Unit 1765